Dear Ms. Tice:
You have requested an Attorney General's opinion on behalf of the Shreveport Regional Sports Authority (hereinafter the "Authority") regarding a public records request. Specifically, you ask whether information submitted by the Authority in a competitive negotiation process in order to obtain sports events is subject to release pursuant to Louisiana's Public Records Act.
The Authority is a non-profit public benefit and economic development corporation established under LSA-R.S. 33:9021 et seq., which provides for cooperative economic development within Louisiana. While not considered an agency or political subdivision of the state per se, the Authority is subject to requirements regarding the accessibility of certain records within its possession.
LSA-R.S. 33:9024(E)(2), in pertinent part, mandates:
      Without altering the private nature of economic development corporations, any economic development corporation which obtains funds from the state or any agency or subdivision thereof of ten thousand dollars or more in any calendar year shall, as a condition to the receipt or expenditure of such public funds, maintain all of its books and records with respect to the use or receipt of any public funds as public documents and make them available for inspection and copying pursuant to the provisions of the public records law, R.S. 44:1 et seq. . . .
The records requested from the Authority relate to bid application material submitted to the Sun Belt Conference in which the Authority, on behalf of the City of Bossier, is seeking to host the Sun Belt Conference Tournament in March of 2001, 2002, and 2003. If these records specifically appertain to the use or receipt of any public funds received by the Authority and the amount of public funds received by the Authority meets or exceeds ten thousand dollars per year, these records are subject to the Public Records Act; otherwise, they need not be released subject to this request.
I trust this addresses your concerns. Please contact this office if we can be of further assistance.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       BY: Carlos M. Finalet, III
Assistant Attorney General